HARRIS, J. —
No useful purpose could possibly be accomplished by a detailed recital of the unhappy conditions which brought about the separation of the plaintiff and defendant. An examination of the record cannot but impress the reader that the plaintiff is a patient husband, kind father and a hard-working man; that the defendant is a good mother and a virtuous woman; and that in all likelihood harmony rather than discord would have prevailed had the parties lived alone and in a home of their own instead of attempting to live under the same roof with relatives, well meaning though they were. The trial court made an earnest attempt to effect a reconciliation. The plaintiff was willing to act upon the court’s suggestions, but when the defendant refused, the court chose the only alternative and granted the plaintiff a decree of divorce. Neither party was allowed costs. It is enough to say that the entire record has been examined and that, on the facts disclosed by the record, the plaintiff was entitled to a decree of divorce. The decree of the Circuit Court is affirmed, but without costs to either party in this court. Aeeirmed.
McBride, C. J., Bean and Burnett, JJ., concur.